Citation Nr: 0410870	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  01-02 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than October 16, 1998 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than October 16, 1998 
for the assignment of a 70 percent rating for PTSD.  

3.  Entitlement to an effective date earlier than October 16, 1998 
for the grant of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the 
U.S.A.



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 1967 and 
from August 1974 to August 1977.  Service in Vietnam is indicated 
by the evidence of record.  

This matter has come before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Nashville, Tennessee (the RO).

This case was previously before the Board and was remanded to the 
RO in June 2003. 

Procedural history

In a September 1978 rating decision, service connection was 
granted for anxiety with conversion features, evaluated as 
noncompensably disabling from August 9, 1977.  In April 1998, the 
disability rating was increased to 30 percent, effective January 
26, 1998.  

In October 1998, the veteran filed claims of entitlement to 
service connection for PTSD and for an increased rating for his 
previously service-connected anxiety with conversion features, 
then rated as 30 percent disabling.  In May 1999, the disability 
rating for anxiety with conversion features was increased to 70 
percent, effective October 16, 1998.  In an August 1999 rating 
decision, the RO granted service connection for PTSD as part of 
the veteran's already service-connected psychiatric disability and 
continued the 70 percent rating, effective October 16, 1998.  The 
RO also awarded TDIU, also effective October 16, 1998.  

In November 1999, the veteran filed a notice of disagreement (NOD) 
as to the effective date of the award of TDIU.  In March 2000, he 
filed a NOD as to the effective date for the grant of service 
connection for PTSD and also as to the 70 percent disability 
rating assigned for his service-connected psychiatric disability.  
In an April 2000 rating decision, the RO denied an effective date 
earlier than October 16, 1998 for the grant of service connection 
for PTSD and for the award of TDIU.  The veteran filed a NOD in 
May 2000.  In November 2000, the RO issued a statement of the case 
(SOC) on the issues of entitlement to earlier effective dates for 
the grant of service connection for PTSD; the increase in the 
disability evaluation from 30 percent to 70 percent; and TDIU.  
The veteran perfected his appeal in March 2001.  

Clarification of the issues on appeal

The Board notes that its June 2003 remand stated that the issues 
on appeal were entitlement to an effective date prior to October 
16, 1998 for the assignment of a 70 percent evaluation for PTSD 
with anxiety and conversion features and entitlement to an 
effective date prior to October 16, 1998 for the grant of TDIU.  
However, based on the procedural history noted above, the Board 
finds that an appeal has also been perfected as to the issue of 
entitlement to an effective date prior to October 16, 1998 for the 
grant of service connection for PTSD.  Therefore, the current 
issues on appeal are as stated on the title page of this decision.  


FINDINGS OF FACT

1.  In a December 1994 decision, the RO denied entitlement to 
service connection for PTSD and entitlement to an increased rating 
for anxiety with conversion features.  The veteran was notified of 
that decision and his appellate rights, and did not file an 
appeal.  

2.  On January 26, 1998, the veteran filed claims for service 
connection for PTSD and an increased rating for his service-
connected anxiety with conversion features, then rated 30 percent 
disabling.  

3.  It was not factually ascertainable that the veteran was 
entitled to an evaluation in excess of 70 percent for his service-
connected psychiatric disability, PTSD with anxiety and conversion 
features, prior to January 26, 1998.  

4.  On January 26, 1998, the veteran's combined service-connected 
disability rating was 70 percent.

5.  Prior to January 26, 1998, it was not factually ascertainable 
that the veteran's service-connected disabilities precluded 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The effective date of the grant of service connection for PTSD 
is January 26, 1998.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(b)(2) (2003).

2.  The effective date for the assignment of a 70 percent 
disability evaluation for PTSD with anxiety and conversion 
features is January 26, 1998.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(o)(2) (2003).

3.  The effective date of the award of TDIU is January 26, 1998.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400(o)(2), 4.16 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks earlier effective dates for the grant of service 
connection for PTSD, a 70 percent rating for PTSD with anxiety and 
conversion features and TDIU.   As noted in the Introduction, the 
effective date assigned is now October 16, 1998. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the facts 
and evidence.

The VCAA 

The Board has considered VA's duty to inform the veteran of the 
evidence needed to substantiate his claim and to assist him in 
obtaining the relevant evidence.  See, in general, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002)]; 38 C.F.R. § 3.159 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has 
held, however, that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply to a 
claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual evidence.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (Aug. 30, 2001).  In the instant case 
the facts are not in dispute; resolution of the veteran's appeal 
is dependent on interpretation of the statutes and regulations 
pertaining to the effective dates of an award for service 
connection, an increased rating and TDIU.  Consequently, the VCAA 
is not applicable to the effective date issues decided herein.  

The Board hastens to add, however, that the veteran has been 
accorded ample opportunity to present evidence and argument in 
support of his appeal of the assigned effective dates.  See 38 
C.F.R. § 3.103 (2002).  The record reflects that he has been 
informed of the various requirements of law pertaining to his 
appeal on the earlier effective date issues in the November 2000 
SOC.  In addition, the veteran was provided notice of the 
provisions of the VCAA by letter in June 2003.  This letter 
addressed all three of the issues currently on appeal.  Neither 
the veteran nor his representative have submitted or identified 
any additional evidence which would have a bearing on this case.  

Pertinent Law and Regulations

Increased ratings

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  The percentage ratings for 
each diagnostic code, as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, represent the average 
impairment of earning capacity resulting from disability. 
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time proportionate to 
the severity of the disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2003).

Rating criteria

The Board observes in passing that effective November 7, 1996, 
before the veteran's increased rating claim with respect to 
anxiety reaction was filed, VA's Rating Schedule, 38 C.F.R. Part 
4, was amended with regard to rating mental disorders, including 
anxiety reaction.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) [codified 
at 38 C.F.R. § 4.130].  Only the current version of the schedular 
criteria is applicable.  
Cf. Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).

PTSD with anxiety and conversion features is rated by applying the 
criteria in 38 C.F.R. § 4.130, Diagnostic Code 9400 (2003).  The 
VA Schedule for Rating Disabilities provides in pertinent part as 
follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of violence) 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.

30% Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9400 (2003).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally functioning 
pretty well, and has some meaningful interpersonal relationships.  
Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  
Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 to 30 
is indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in communication 
or judgment or inability to function in almost all areas.  A score 
of 11 to 20 denotes some danger of hurting one's self or others 
(e.g., suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasionally fails to 
maintain minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or mute).  
A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain minimal 
personal hygiene or serious suicidal acts with clear expectation 
of death.  See 38 C.F.R. § 4.130 [incorporating by reference the 
VA's adoption of the American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), for rating purposes].

TDIU

Entitlement to TDIU requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).

In reaching such a determination, the central inquiry is "whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to 
the veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age or 
to the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2003).

The law provides that a total disability rating may be assigned 
where the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, provided 
that, if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one disability ratable at 40 
percent or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) 
(2003).

A total disability rating may also be assigned pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are 
unemployable by reason of service- connected disabilities, but who 
fail to meet the percentage standards set forth in section 4.16(a) 
(2003).

Effective dates

The statutory and regulatory provisions explicitly specify that 
except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claimed 
reopened after final disallowance or a claim for increase will be 
the date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2003).

For claims for increased disability compensation, an increase in 
disability compensation may be granted from the earliest date on 
which it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within 1 year 
from that date.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(o)(2) (2003).  

Any communication or action, indicating an intent to apply for one 
or more benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the benefits 
sought. Upon receipt of an informal claim, if a formal claim had 
not been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the date 
it was sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2003).

If a formal claim for compensation has previously been allowed, or 
a formal claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, a 
report of examination or hospitalization can be accepted as an 
informal claim for benefits.  Acceptance of a report of 
examination or treatment as a claim for increase is subject to the 
payment of retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the report.  
See 38 C.F.R. § 3.157 (2003).  As to reports prepared by VA or the 
uniformed services, the date of receipt of such a claim is deemed 
to be the date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital.  38 C.F.R. § 
3.157(b)(1).

Once a veteran: (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) submits 
evidence of unemployability, the requirement in 38 C.F.R. § 
3.155(a) that an informal claim "identify the benefit sought" has 
been satisfied and VA must consider whether the veteran is 
entitled to a TDIU rating.  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001); VAOPGCPREC 12-2001 (July 6, 2001).



Factual Background

In a September 1978 rating decision, service connection was 
granted for anxiety with conversion features, evaluated as 
noncompensably disabling from August 9, 1977.  Also in the 
September 1978 rating decision, the RO granted service connection 
for anxiety with conversion features and hepatitis, each evaluated 
as noncompensably disabling.  In May 1983, service connection was 
granted for tinnitus, evaluated as noncompensably disabling.

In March 1994, the veteran requested a compensable rating for his 
service-connected anxiety disorder.  The veteran filed a claim for 
service connection for PTSD in August 1994.  In September 1994, 
the RO requested additional information, such as medical treatment 
records.  The veteran did not respond to that letter.  In a 
December 1994 decision, the RO denied entitlement to service 
connection for PTSD and entitlement to an increased rating for the 
previously service-connected anxiety with conversion features.  
The veteran did not appeal that decision. 

On January 26, 1998, the veteran filed VA Form 21-526, Veteran's 
Application for Compensation or Pension, on which he claimed 
service connection for PTSD and "depression/anxiety/panic 
disorder".  

Received in February 1998 were VA outpatient treatment records 
dated from December 1996 to February 1998 reflecting ongoing 
treatment for psychiatric problems.  An entry dated February 3, 
1997 noted that the veteran had recently lost his job on January 
20th.  He had a euthymic mood, but his sleep had been good.  His 
appetite was improved and his energy level was fair.  He noted 
anxiety symptoms occurring intermittently.  On April 8, 1997, the 
veteran reported a decrease in anxiety symptoms with Zoloft.  His 
sleep and appetite were good, and his energy level and mood were 
improved.  He was more active.  The diagnoses included major 
depression and panic disorder.  Entries in May and June 1997 
showed that the veteran experienced increased anxiety due to his 
inability to find employment.  On June 10, 1997, he had a 
relatively stable mood.  He was said to be sleeping eight hours a 
night.  His appetite was fair and his energy level improved.  He 
reported significant financial stressors.  In July 1997, it was 
noted that he had gotten a job through January doing wall paper.  
His mood was said to be better.  A psychosocial report dated 
August 8, 1997 noted the veteran's psychological and emotional 
problems the past 30 days.  He had serious depression, serious 
anxiety or tension, trouble understanding, concentrating or 
remembering, and trouble controlling violent behavior.  He 
indicated that he was on medications for psychological and 
emotional problems.  He reported having suicidal ideations, but 
not in the last 30 days.  When seen on August 12, 1997 he reported 
multiple stressors related to lack of regular employment.  On 
August 21, 1997 he reported having some periods of anxiety every 
few days, but noted that his sleep was good and his mood stable.  
An entry in October 1997 noted that the veteran had returned to 
work part-time.  He was still working when seen on December 18, 
1997.  An entry on January 20, 1998 noted that he had quit his job 
before Christmas, but continued to have ideas on how to try and 
make money.  He indicated that he left his job because he was 
unable to handle the anxiety of doing what he thought was 
substandard work and materials provided by the job.  

A progress note dated on January 23, 1998 reiterated that the 
veteran had recently quit a part-time job secondary to 
dissatisfaction with working conditions.  His anxiety symptoms 
were noted to be under control.  A February 1998 progress note 
indicated that the veteran had been able to work until December 
1977, when his arm, neck and shoulder pain and headaches got 
worse.  

A VA psychiatric examination in March 1998 revealed subjective 
complaints of being aggravated by noisy children, having poor 
energy levels, poor concentration, headaches, and of being unhappy 
with his workmanship when he was able to work.  It was noted that 
he was most recently employed as a paperhanger and quit as he was 
not pleased with the work.  He lived by himself and had no contact 
with his former spouses, children or siblings.  He maintained that 
he had no friends.  Objectively, he functioned on an average 
intellectual level.  He was able to abstract and conceptualize.  
Comprehension was good.  He was oriented to person, place, time 
and situation.  He did not have suicidal or homicidal thoughts.  
He described no inappropriate behavior.  There were no delusions 
or hallucinations.  There was no impairment of thought process or 
communication.  Memory was good to recent and remote events.  
There was no obsessive or ritualistic behavior.  Speech was goal 
oriented and logical.  He did suffer panic attacks.  He preferred 
living in motor homes as it was an escape route.  He did not like 
to be around people.  There were no problems with impulse control.  
He described sleep impairment with not sleeping enough, but then 
was sleeping 12 hours a day, by his own description.  The 
diagnoses were major depression, anxiety disorder, panic disorder, 
alcohol abuse and dependence in remission.  The GAF score was 60.  

A VA general medical examination report in March 1998 stated that 
the veteran last worked on December 22, 1997.  

In an April 1998 rating decision, the RO increased the rating for 
the veteran's service-connected anxiety with conversion features 
to 30 percent, effective January 26, 1998, the date of receipt of 
the veteran's claim.  The combined rating for all service-
connected disabilities (the psychiatric disability and the non 
service-connected hepatitis and tinnitus) was 30 percent.  The RO 
denied the veteran's claim for service connection for PTSD because 
such had not been identified or diagnosed.  The veteran was 
advised of the decision in May 1998.  

On October 16, 1998, the veteran's representative filed a 
statement, along with additional evidence, in support of the 
veteran's alleged inservice stressors.  It was also noted that the 
veteran was currently seeking treatment for anxiety and that he 
believed the condition had worsened.  

A VA psychiatric examination in December 1998 resulted in 
diagnoses of PTSD and major depressive disorder.  The examiner 
opined that the veteran's PTSD was linked to stressful events the 
veteran experienced in service.  The examiner stated that the 
veteran's anxiety and the anxiety disorder known as PTSD caused 
serious social impairment.  The examiner indicated that the only 
employment the veteran could tolerate due to PTSD symptoms would 
be a job where he could work alone and at his own pace.  

In a May 1999 rating decision, the rating for anxiety with 
conversion features was increased to 70 percent, effective October 
16, 1998, the date of the increased rating claim.  The combined 
rating was 70 percent, effective October 16, 1998.  A decision on 
the claim for service connection for PTSD was deferred pending 
verification of the veteran's alleged stressors.  

In July 1999, the veteran filed VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on Unemployability, 
wherein he stated that he last worked full time on December 23, 
1997 or 1998 [it appears that the "7" was changed to an "8" or 
vice versa].  He stated that he left his last job because of his 
disability and that he became too disabled to work in "1978".  

Received in August 1999 were military records verifying the 
inservice stressors supporting the veteran's claim for service 
connection for PTSD.  

In an August 1999 rating decision, the RO granted service 
connection for PTSD as part of the veteran's already service-
connected anxiety with conversion features, effective October 16, 
1998.  The 70 percent rating was continued.  The RO also awarded 
TDIU, effective October 16, 1998.  

1.  Entitlement to an effective date earlier than October 16, 1998 
for the grant of service connection for PTSD.

The veteran contends that the effective date for the grant of 
service connection should go back to June 1967, the end of his 
first tour of duty.  See the NOD dated March 29, 2000.  

The record reflects that the veteran's initial claim of 
entitlement to service connection for PTSD was denied by the RO in 
December 1994.  He did not appeal that decision.  Under pertinent 
law, that decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2003).  

On January 26, 1998, the veteran submitted VA Form 21-526 wherein 
he claimed service connection for PTSD.  As the December 1994 
decision was final, the January 1998 application, in essence, 
amounted to a claim to reopen.  Thereafter, in April 1998, the RO 
issued a rating decision denying service connection for PTSD.  The 
veteran was advised of the RO's determination in May 1998.  In 
October 1998, the veteran, through his representative, submitted 
additional evidence in support of his claim for service 
connection.  VA examination in December 1998 diagnosed PTSD which 
was linked to the veteran's active service.  Service connection 
was ultimately granted for PTSD based, in part, on this evidence.  

While the RO treated the October 1998 statement as a new claim for 
service connection, the fact that new and material evidence was 
submitted within one year of the May 1998 notice means that the 
April 1998 decision did not become final as to the January 1998 
claim.  Muehl v. West, 13 Vet. App. 159 (1999); 38 C.F.R. § 
3.156(b).  As such, the January 1998 claim remained pending when 
service connection was granted in May 1999.  

The Board has carefully reviewed the record.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  The evidence demonstrates that the 
January 1998 application was the initial reopened claim filed 
after the final RO decision in December 1994.  The evidence 
further demonstrates that in the year prior to January 1998 there 
was no evidence received which could be construed as an informal 
claim for service connection for PTSD.  See 38 C.F.R. § 3.155 
(2003).  The veteran has pointed to no such claim.  

Accordingly, the Board finds that the proper effective date for 
the grant of service connection for PTSD is January 26, 1998, the 
date of receipt of the claim to reopen.  38 C.F.R. § 3.400(r).  

Additional matter

As noted above, the veteran feels that the effective date for the 
grant of service connection for PTSD should be June 1967.  The 
Board notes that the veteran was discharged from his first period 
of duty that month.  The veteran has not, however, provided any 
argument in support of that assertion.  The effective date of 
January 26, 1998 has been assigned for reasons stated above and is 
based upon the Board's application of the law and pertinent 
regulations to the facts of this case.

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he is contending that since he has 
suffered from PTSD for many years he should be compensated for the 
entire period of time.  Even if such assertions are accurate (and 
as noted above PTSD was not diagnosed until 1998), the Board is 
bound by the law and is without authority to grant benefits on an 
equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 414, 
426 (1990)].

2.  Entitlement to an effective date earlier than October 16, 1998 
for the assignment of a 70 percent rating for PTSD with anxiety 
and conversion features.  

The procedural history of the veteran's increased rating claim 
somewhat mirrors that of the PTSD claim discussed above.  

A noncompensable disability rating was initially assigned for the 
veteran's service-connected psychiatric disability in September 
1978.  In March 1994, he requested a compensable rating for his 
service-connected anxiety disorder, along with service connection 
for PTSD.  In September 1994, the RO requested additional 
information, such as medical treatment records.  The veteran did 
not respond to that letter.  In December 1994, the RO informed the 
veteran that his increased rating claim had been denied, along 
with the PTSD claim, because he has not responded.  The veteran 
did not disagree with or otherwise reply to that letter.

On January 26, 1998, the veteran once again requested that an 
increased rating be assigned for his service-connected psychiatric 
disability.  He also again requested service connection for PTSD.  
In an April 1998 RO rating decision, an increased rating, 30 
percent, was assigned effective January 26, 1998.  Service 
connection for PTSD was denied.  

The assigned disability rating was later increased to 70 percent, 
effective October 16, 1998, and PTSD was made part of the service-
connected psychiatric disability.       
Because additional evidence was received during the one year 
period following the April 1998 denial, the January 1998 claim 
remained pending when the 70 percent rating for anxiety with 
conversion features was awarded in May 1999.  See Muehl v. West, 
13 Vet. App. 159 (1999); 38 C.F.R. § 3.156(b).  The 70 percent 
rating was ultimately granted based on this additional evidence, 
chiefly the December 1998 VA psychiatric examination.

It is clear that the veteran filed an increased rating claim on 
January 26, 1998.  The veteran's previous increased rating claim 
had been denied in December 1994 due to his failing to respond to 
a RO request for medical and other information.  He did not appeal 
that decision, and it became final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  The Board has reviewed the record to ascertain 
whether there is any claim of entitlement to an increased rating 
after the unappealed December 1994 denial and before January 26, 
1998.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992.  
See also 38 U.S.C.A. § 5110(b)(2).  The Board finds that there is 
none, and the veteran himself has identified none. 

VA records show that the veteran was seen on multiple occasions in 
the year prior to January 26, 1998.  Specifically, the record 
shows treatment for psychiatric symptoms beginning in February 
1997.  These findings reported by the medical examiners do not 
show a worsening of the veteran's service-connected psychiatric 
disorder.  Although clinical evaluation on August 8, 1997 reported 
serious depression, serious anxiety or tension, trouble 
understanding, concentrating or remembering, and trouble 
controlling violent behavior, an entry on January 23, 1998 
indicated that the veteran's anxiety was under control.  The 
August 8th findings, which were not replicated in the year before 
January, 26, 1998, appear to be an acute exacerbation of the 
veteran's psychiatric condition as opposed to a sustained increase 
in pathology.  Based on this evidence, the Board finds that it is 
not factually ascertainable that an increase in disability had 
occurred in the year prior to January 26, 1998.  See 38 C.F.R. § 
3.400(o) (2003).  

Accordingly, the Board finds that the proper date of assignment of 
the 70 percent disability rating for PTSD with anxiety and 
conversion features is January 26, 1998, the date of receipt of 
the veteran's claim.  See 38 C.F.R. § 3.400(o)(2).  

3.  Entitlement to an effective date earlier than October 16, 1998 
for the grant of TDIU.  

The December 1998 VA psychiatric examiner indicated that the only 
employment the veteran could tolerate due to his PTSD symptoms 
would be a job where he could work alone and at his own pace.  The 
veteran filed a claim for TDIU in July 1999.  In October 1999, the 
RO concluded that the veteran was unemployable, due to his 
service-connected psychiatric disability.  The RO assigned an 
effective date of October 16, 1998 for TDIU because that was the 
date the veteran met the percentage requirements set forth in 38 
C.F.R. § 4.16(a) for TDIU.  

As discussed above, the Board has determined that the proper 
effective date for the 70 percent rating for the veteran's 
service-connected psychiatric disability is January 26, 1998.  
Accordingly, this is also the date he meets the percentage 
requirements set forth in 38 C.F.R. § 4.16(a) for TDIU.  
 
An explicit application for TDIU benefits is not the only method 
by which a claim for that benefit is recognized.  In a decision 
entered by the United States Court of Appeals for the Federal 
Circuit in May 2001, it was determined that once a veteran submits 
evidence of a medical disability and makes a claim for the highest 
possible rating, and additionally submits evidence of 
unemployability, the VA must consider entitlement to TDIU 
benefits.  See Roberson v. Principi, 251 F.3d. 1378 (Fed. Cir. 
2001).  In view of this holding, it is now necessary for the Board 
to examine any claims for increased rating received prior to 
January 1998, together with the evidence of record at those times 
to ascertain whether any of those earlier claims may constitute a 
claim for TDIU benefits.  If such a claim is found, and the 
veteran otherwise meets the requirements for a TDIU award, that 
would serve as a basis for assigning an earlier effective date, 
either from the date of receipt of that claim, or as much as one 
year prior to that claim, (depending on what the evidence showed 
during that one year period).

The record shows that in May 1983, the veteran submitted an 
informal claim for increase for his service-connected anxiety and 
hepatitis.  That claim did not include any mention that he was 
unemployable.  In fact, in conjunction with his claim, the veteran 
submitted a medical history record dated in February 1983 showing 
that he was employed as a paper hanger.  As the evidence showed 
that the veteran was employed at the time, the May 1983 claim can 
not be considered a claim for TDIU benefits.     

The veteran next submitted an informal claim for an increase in 
his service-connected tinnitus, anxiety and hepatitis in March 
1994.  A formal claim (VA Form 21-526) was received in August 
1994.  On this document, the section to be completed if the 
veteran claimed to be totally disabled was crossed out.  This 
clearly shows that the veteran was not filing a claim for TDIU 
benefits.  In December 1994, the RO denied the veteran's claim due 
to his failure to submit requested information.  

Following the December 1994 RO decision, the record does not 
reflect that the veteran submitted a claim for increase until the 
January 26, 1998 claim was received.  Medical evidence associated 
with the record in conjunction with this claim included VA 
treatment records beginning in 1997, which have been described 
above.  While this evidence reflected treatment for the veteran's 
psychiatric impairment and documented his difficulty finding work, 
it did not show that he was unemployable.  The first medical 
opinion which indicated that the veteran was unemployable was that 
of the December 1998 VA examiner.    

Under the circumstances described above, the Board concludes that 
none of the veteran's prior claims for increase can be considered 
a claim for TDIU benefits under Roberson, since he did not contend 
that he was unemployable and the medical and other evidence of 
record did not demonstrate that he was unemployable.  

Therefore, after reviewing the record, and for the reasons and 
bases stated above, the Board concludes that TDIU is warranted 
effective January 26, 1998.  The appeal is allowed to that extent.


ORDER

An effective date of January 26, 1998 for the award of service 
connection for PTSD is granted.

An effective date of January 26, 1998 for the assignment of a 70 
percent rating for PTSD with anxiety and conversion features is 
granted. 

An effective date of January 26, 1998 for TDIU is granted.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



